Name: ECSC High Authority: Decision No 4-59 of 21 January 1959 amending Decision No 2-52 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  EU finance;  taxation
 Date Published: 1959-01-27

 Avis juridique important|31959S0004ECSC High Authority: Decision No 4-59 of 21 January 1959 amending Decision No 2-52 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty Official Journal 005 , 27/01/1959 P. 0108 - 0108 Finnish special edition: Chapter 1 Volume 1 P. 0017 Swedish special edition: Chapter 1 Volume 1 P. 0017 Danish special edition: Series I Chapter 1959-1962 P. 0004 English special edition: Series I Chapter 1959-1962 P. 0004 Greek special edition: Chapter 01 Volume 1 P. 0016 Spanish special edition: Chapter 01 Volume 1 P. 0011 Portuguese special edition Chapter 01 Volume 1 P. 0011 DECISION No 4-59 of 21 January 1959 amending Decision No 2-52 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the TreatyTHE HIGH AUTHORITY, Having regard to Articles 49 and 50 of the Treaty; Having regard to Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty (Official Journal of the Community No 1 of 30 December 1952, p. 3), as amended by Decision No 30-54 of 25 June 1954 (Official Journal of the Community No 18 of 1 August 1954, p. 469) and by Decision No 31-55 of 19 November 1955 (Official Journal of the Community No 21 of 28 November 1955, p. 906); Whereas in Decision No 2-52 the High Authority determined the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty so that they are payable monthly on the tonnage produced and whether it is sold or not; Whereas, because of the production and marketing conditions in some sectors of activity subject to the payment of levy, market trends may cause the accumulation of large stocks; Whereas, in such cases, the High Authority ought to be able to change, if necessary retroactively, the method of payment of levy so that where the stocks are larger than usual the undertakings concerned may be allowed to postpone payment without incurring liability to interest; After consultation with the Council of Ministers; DECIDES:Article 1The following Article 4a shall be inserted in Decision No 2-52: "The High Authority may decide, if necessary retroactively, that undertakings in specified branches of industry which have accumulated stocks of unusual quantity, bearing in mind their particular conditions of production and marketing ; shall, in respect of settlement of levy due on products they have in stock, be allowed to postpone payment without incurring liability to interest." Article 2This Decision shall enter into force in the Community on 1 February 1959.This Decision was considered and adopted by the High Authority at its meeting on 21 January 1959. For the High Authority The President Paul FINET